Citation Nr: 0026773	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of intervertebral disc syndrome of the 
cervical spine, currently rated as 40 percent disabling.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967 and from June 1977 to January 1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for PTSD was denied 
and service connection for degenerative disc disease of the 
cervical spine was granted and assigned a 10 percent 
evaluation.  In an August 1997 rating decision the evaluation 
was increased to 20 percent.  The disability was changed to 
intervertebral disc syndrome of the cervical spine in a July 
1998 rating decision and the evaluation was increased to 40 
percent.  


FINDINGS OF FACT

1.  Intervertebral disc syndrome of the cervical spine is 
manifested by a normal neurological examination; no postural 
abnormalities and no fixed deformities; a normal back 
musculature; and a range of motion of 10 degrees in all 
directions.  

2.  The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
intervertebral disc syndrome of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1999).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Intervertebral disc syndrome

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
4.59 (1999).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

a.  Background 

The service medical records show that the veteran was seen 
for multiple orthopedic complaints in January and February of 
1995.  In March 1995 the impression was a history of cervical 
spine problems.  

The VA examined the veteran in April 1996.  There was no 
angulation, false motion or shortening.  No tumor was present 
and there was no impairment of the spinal cord.  No 
impairment of the function at the level of the affected 
radicular group was noted.  The range of motion of the 
cervical spine was normal without appreciable tenderness.  
The diagnoses included status following whiplash injury to 
the cervical spine with residual cervicodorsal discomfort.  
The radiology report revealed that the veteran's cervical 
spine was negative for fracture or bone or joint disease.  
The impression was a normal cervical spine.  

VA outpatient treatment record, dated September 1996, showed 
that the veteran was seen for a spinal disc disorder.  

The May 1997 VA Magnetic Resonance Imaging (MRI) report 
revealed mild wide based posterior disc herniation at C4-5 
and C5-6 levels.  They produced a mild to borderline spinal 
stenosis with minimal AP diameter in the range of 10-11 
millimeters.  The findings at C4-5 were slightly more severe 
posterolaterally to the left and appeared to be associated 
with osteophyte/uncovertebral hypertrophy with resulting mild 
to moderate narrowing of the left exit foramen.  There was 
uncovertebral hypertrophy bilaterally narrowing the C6-7 
foramen on each side as well.  

The veteran was seen at the Louisiana State University School 
of Medicine at Shreveport from June 1997 to September 1998 
for complaints of neck pain.  He underwent physical therapy 
and found it very beneficial.  In June 1997 Dr. Nada wrote 
that the neck pain was more severe and went down both of the 
veteran's arms and was associated with numbness and tingling.  
On neurological examination, his cranial nerves II through 
XII were normal.  He had good motor strength in both upper 
extremities with normal reflexes.  

The VA examined the veteran in August 1997.  The veteran was 
unable to move his neck in any direction; he kept it stiff.  
There were no deformities and there was no weakness.  The 
diagnosis was cervical disc disease.  The examiner remarked 
that he observed the veteran while he was waiting in the 
waiting room and the veteran was noted to avoid the movements 
of the neck.  

Between January 1998 and February 1999 the veteran was seen 
at the VA Hospital in Alexandria, Louisiana for significant 
cervical spine stenosis.  Dr. Chen wrote that pain medication 
only controlled some of the veteran's pain and that he had 
severe limitation of motion.  Dr. Chen believed that the 
degenerative spine condition restricted the veteran from 
performing his daily duty.  Furthermore, he indicated that 
the veteran's condition would continue to deteriorate as he 
aged.  

In January and February 1998 the veteran was seen at Bayne-
Jones Army Community Hospital for neck pain.  Upon 
examination his posture was within normal limits.  Cervical 
range of motion was 75 to 80 degrees in all planes with 
increased symptoms in all planes.  Strength was normal in 
both upper extremities and active range of motion was within 
normal limits in both upper extremities.  The cervical 
compression and cervical distraction tests were negative.  
The assessment was cervical pain.  

In February 1998 Dr. Chen wrote that he recently evaluated 
the veteran and his latest cervical MRI showed cervical 
stenosis.  The veteran was being evaluated by a neurosurgeon.  
Thus, far, the neurosurgeon wanted to treat the veteran 
conservatively and no surgery was scheduled.  

The VA examined the veteran in March 1998.  Cervical spine 
pain on a scale of one to ten was at eight.  The pain was 
present all of the time.  Stiffness was also present in the 
upper back.  The veteran referred that the pain occurred 
every day, almost all of the time.  He reported that he was 
unable to sleep.  The veteran stated that cold weather made 
the pain worse and that he had limitation of motion and 
functional impairment during flare-ups occurring everyday.  

Upon examination forward flexion was to 20 degrees with pain 
in the cervical spine.  The veteran was unable to get to 30 
degrees.  Backward extension was to 20 degrees with pain, and 
right and left lateral flexion was 25 degrees.  Right and 
left rotation was 35 degrees and the veteran had pain on all 
motion.  The veteran reported pain in both arms and hands 
secondary to his neck disability.  There were no postural 
abnormalities and there was no atrophy.  The veteran had 
numbness of the arms, and both hands.  The MRI showed 
herniation in the cervical spine at C4-C5, with spinal 
stenosis at C4-C5, with posterolateral osteophyte, with mild 
to moderate narrowing of the left exit.  Also C6-C7 foraminal 
narrowing was present.  The diagnosis was severe disc disease 
in the cervical spine, C4, C5, C6 and C7.  

In September 1998 Dr. Weeks wrote that the veteran had severe 
degenerative disease with herniations in his cervical spine.  
The veteran's activities were restricted due to his severe 
limited range of motion and pain.  

The VA examined the veteran in July 1999.  His posture was 
normal and the neurological examination was normal.  There 
were no postural abnormalities and no fixed deformities.  The 
musculature of the back was normal and there were no 
neurological abnormalities.  The range of motion of the 
cervical spine was 10 degrees in all directions tested and 
the veteran kept his neck stiff.  While obtaining the 
history, while dressing and undressing, the neck movements 
were more than 10 degrees of flexion.  The examiner opined 
that he was unable to make a precise decision with regard to 
the veteran's incapacity due to the spinal disorders, as 
there was a significant functional overlay.  The examiner 
trusted that the veteran had the pain, most probably to the 
extent that he described, however, the organic disorders 
found were minimal to the symptoms that he was suffering and 
the examiner felt that this was due to his functional 
overlay.  

b.  Analysis

The veteran's intervertebral disc syndrome of the cervical 
spine is currently rated under Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome.  Under those 
provisions, intervertebral disc syndrome with severe 
symptoms, recurring attacks, and intermittent relief is 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief are assigned a 60 
percent evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.72 (1999).  

In this case, the Board finds that there is little evidence 
of neuropathy or other neurological findings appropriate to 
the site of the diseased disc.  The April 1996 VA examination 
revealed that there was no impairment of the function at the 
level of the affected radicular group.  The June 1997 
Louisiana State University School of Medicine report revealed 
that the veteran's neck pain went down both of his arms with 
associated numbness and tingling but the neurological 
examination showed that his cranial nerves II through XII 
were normal.  However, at the March 1998 VA examination there 
was pain in both arms and hands secondary to the veteran's 
neck disability and he had numbness of both arms and hands.  
Conversely, the July 1999 VA examiner indicated that the 
neurological examination was normal.  Thus, a higher 
evaluation based on neurological findings appropriate to the 
site of the diseased disc is not warranted.  

Good motor strength was noted in both upper extremities with 
normal reflexes in the June 1997 Louisiana State University 
School of Medicine report.  The August 1997 VA examination 
report revealed that there was no weakness.  In January 1998 
and February 1998 strength was normal in both upper 
extremities and active range of motion was within normal 
limits in both upper extremities.  Consequently, a higher 
evaluation based on neurological findings appropriate to 
severe disc disease in the cervical spine, C4, C5, C6 and C7 
is not warranted.

Although the veteran consistently reported characteristic 
pain no examiners, private or VA, have noted demonstrable 
muscle spasm.  The veteran was seen at the Louisiana State 
University School of Medicine at Shreveport from June 1997 to 
September 1998 for complaints of neck pain.  Muscle spasms 
were not noted upon examination.  At the March 1998 VA 
examination the veteran reported pain on a scale of one to 
ten at eight and that pain was present all of the time.  
Muscle spasms were not noted upon examination.  Accordingly, 
a higher evaluation based on neuropathy with characteristic 
pain and demonstrable muscle spasm findings appropriate to 
the site of the diseased disc is not warranted.

In March 1998 the veteran reported that stiffness was also 
present in the upper back and he referred that the pain 
occurred every day, almost all of the time.  The veteran 
reported that he was unable to sleep and that cold weather 
made the pain worse and that he had limitation of motion and 
functional impairment during flare-ups occurring everyday.  
However, in this instance, the Board finds that the veteran 
has not demonstrated any additional functional loss to 
warrant an increased evaluation based on 38 C.F.R. 4.40, 
4.45, 4.59.  The 40 percent evaluation currently assigned is 
based on the veteran's complaints of severe symptoms, such as 
pain and limited motion.  The Board finds that the veteran 
has evidenced no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity.  Based on the foregoing, the Board 
finds that a higher rating based on 38 C.F.R. 4.40, 4.45, 
4.59 is not warranted.  

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the cervical spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
cervical spine are contained in Diagnostic Code 5290.  Under 
that Diagnostic Code, a maximum 30 percent rating is 
warranted for severe limitation of motion of the cervical 
spine.  Thus, no higher rating is available to the veteran 
under these provisions.  

The Board has also considered rating the veteran's 
intervertebral disc syndrome of the cervical spine by analogy 
under 38 C.F.R. 4.124a Code 8510.  Such code pertains to 
paralysis of the upper radicular nerve groups (fifth and 
sixth cervicales).  However, as none of the medical evidence 
of record shows any paralysis of any upper extremity due to 
intervertebral disc syndrome of the cervical spine, a higher 
rating is clearly not warranted under this provision.  
Likewise, the Board notes that there is no objective medical 
evidence to establish that the veteran has sustained a 
cervical fracture, has unfavorable ankylosis of the cervical 
spine, or any other condition to establish that any other 
diagnostic code used to evaluate intervertebral disc syndrome 
of the cervical spine is applicable.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5285-5287.  

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected intervertebral disc 
syndrome of the cervical spine by the currently assigned 40 
percent rating.  The Board concurs with the RO that there are 
no unusual or exceptional factors such as to warrant an 
extraschedular rating under the provisions of 38 C.F.R. 
3.321(b) (1) (1999).  

Since the preponderance of the evidence is against the claim 
for an initial rating in excess of 40 percent for the 
veteran's intervertebral disc syndrome of the cervical spine, 
the benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD

The Board notes that initially the RO denied service 
connection for PTSD, as the veteran's stressors were not 
specific enough to verify.  Later, the RO determined that new 
and material evidence to reopen the claim had been submitted.  
It appears as though, upon reopening the claim, the RO found 
the claim for service connection for PTSD well grounded.  38 
U.S.C.A. § 5107(a).  That is, the veteran had presented a 
claim, which was plausible.  

The Board finds that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).


a.  Background

The veteran's DD-214 form indicated that his military 
occupational specialty was as a chemical operations 
specialist and an aircraft maintenance specialist.  He 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal and an Army 
Commendation Medal.  There was no evidence that he received 
any individual combat badges; while his unit received 
citations, there was no indication that he was personally 
engaged in combat with the enemy.

The veteran's service medical records revealed that passive / 
aggressive type behavior was assessed in May 1991.  This 
assessment was based on the examiner's interview with the 
veteran.  The veteran's psychiatric condition was normal on 
his August 1995 report of medical examination at separation.

The VA examined the veteran in May 1996.  The veteran 
completed the Beck Depression Inventory, the Beck Anxiety 
Index and the Mississippi Scale for Combat Related Post-
Traumatic Stress Disorder.  The responses he offered to the 
clinical interview were consistent with numerous symptoms of 
a combat related anxiety syndrome.  On the Beck Anxiety 
Index, the veteran's raw score placed him in the severe range 
for psychophysiological indicators of anxiety.  On the Beck 
Depression Inventory his raw score placed him in the 
extremely severe range for clinical indicators of depression.  
On the Mississippi Scale, the veteran's raw score was well 
above the suggested clinical cut-off for PTSD.  The 
Mississippi Scale score was a self-report measure and should 
be interpreted in the context of the veteran's overall 
clinical presentation, history and concurrent psychometric 
data.  

The examiner indicated that the veteran had numerous symptoms 
of a combat related anxiety syndrome and met the criteria for 
PTSD.  The veteran reported a chronic symptom history and 
appeared to have had a great deal of resiliency and personal 
strength to compensate and have an otherwise successful 
military career.  The diagnosis was PTSD.  

VA outpatient treatment records showed that the veteran 
attended the PTSD group.  In February 1998 axis I was rule 
out depression (recurrent) and axis II was no diagnosis.  

In response to the stressor questionnaire the veteran, in 
July 1998, described incidents that occurred while he was in 
Vietnam.  He wrote that he was subjected to mortar attacks 
and saw people die and being ambushed.  The veteran did not 
provide specific events or names of people he personally knew 
who had been killed.  

The VA examined the veteran in July 1999.  The Minnesota 
Multiphasic Personality Inventory -2 (MMPI-2) responses 
suggested that he answered in a manner of extremely high 
over-reporting and exaggeration of symptoms and problems, 
much beyond the most genuinely psychotic.  He also endorsed 
items rarely endorsed by the genuinely psychotic and near the 
level of VA psychiatric inpatients.  Other indices in the 
protocol suggested that the veteran attempted to appear very 
dysfunctional.  The Million Clinical Multiaxial Inventory -2 
(MCMI-2) pattern of responses suggested that he answered in a 
manner of very high over-reporting and exaggeration of 
symptoms and problems.  Therefore, interpretation of the 
remaining clinical profile was not possible.  Cumulative 
indices across both protocols strongly suggest spurious PTSD.  
The Mississippi Scale score fell far above the mean of those 
identified as diagnosed with PTSD.  Given the response style 
noted above, this score should be considered questionable.  

Based on the results of the entire examination, it was the 
examiner's professional opinion that the veteran was 
attempting to portray himself as much more dysfunctional than 
he otherwise seemed.  That is, the objective psychological 
testing results did not support the subjective report.  
Furthermore, the history indicated a rather dysfunctional and 
successful two part military career.  Also any putative 
posttraumatic stress experienced in Vietnam probably would 
not have resulted in re-enlistment into the Army.  His 
reported history suggested mental health problems during the 
middle of his second tour, which may or may not have been 
related to duty in Vietnam.  The clinical interview indicated 
that the veteran endorsed and that he claimed to experience 
virtually every symptom and problem, which the examiner 
mentioned and queried.  Such an endorsement failed to cluster 
into any given mental disorder.  It also showed a very 
"automatic", rather contrived type of response when 
discussing Vietnam.  The neurobehavioral status examination 
showed an inconsistent or improbable pattern of cognitive and 
neuropsychological impairments.  

The provisional diagnostic impression of dyssomnia not 
otherwise specified (sleep apnea by previous diagnosis); 
probable malingering of psychological symptoms; and possible 
adverse medication effects not otherwise specified. 

b.  Analysis

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not suggest that the veteran was engaged in 
combat.  "Engaged in combat with the enemy" has been defined 
as requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  In the instant case, 
the evidence indicates that the veteran was engaged in 
noncombat military occupations, namely, chemical operations 
specialist and an aircraft maintenance specialist.  His DD-
214 did not reflect the receipt of any combat badges.  While 
the unit with which he served did receive unit citations, 
there was no objective evidence that he personally 
participated in any combat.  According to Zarycki v. Brown, 6 
Vet. App. 91, 198 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993), Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
record does not contain any corroboration that the veteran 
experienced or witnessed an event, which resulted in a 
response of intense fear, helplessness or horror.  While the 
veteran stated that he was subjected to mortar attacks and 
saw people die and being ambushed, there is no confirmation 
that these events occurred.  Moreover, he has never provided 
specific information, such as dates and names of causalities, 
that would be capable of corroboration.  Clearly, the 
objective record does not support a finding that he was 
engaged in combat.

The record does contain a diagnosis of PTSD, made by a VA Ph. 
D. in May 1996.  However, this diagnosis is not supported by 
documentation of corroborated stressors.  The diagnosis was 
based upon information provided solely by the veteran.  The 
July 1999 provisional diagnostic impression was dyssomnia not 
otherwise specified (sleep apnea by previous diagnosis); 
probable malingering of psychological symptoms; and possible 
adverse medication effects not otherwise specified.  Both the 
May 1996 and the July 1999 VA examiners noted that the 
veteran's Mississippi Scale score was well above the 
suggested clinical cut-off for PTSD.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

An initial rating in excess of 40 percent for intervertebral 
disc syndrome of the cervical spine is denied. 

Service connection for PTSD is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

